DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse between Groups I-III in the reply filed on 5/23/2022 is acknowledged.  The traversal is on the ground(s) that there is not serious burden caused by searching Group I and II, because Claim 14 of Group 1 (the subcombination) recites a touch screen interface.  This is not found persuasive and the examiner respectfully submits that the standard for combination, subcomination exisits in the independent claims. That is Claims 1 and 15 are subcombination and combination of one another, respectively. Claim 1 is drawn to the subcombination of housing portions, with all other components, including that of the computing device being functionally claimed. Claim 15 is much more specific, and includes both the structure and a highly specific device of a computer device including a touch screen. Therefore, there is burden on the examiner to examine both of these groups, because the subcombination contemplated in Claim 1 does not require a touch screen as set forth in Claim 15, and the combination does not require where the contact members are independently detected by the computer device.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/22/2022.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 appears to recite a method step of a memory actively storing instructions, i.e. “the computing device including memory that stores instructions corresponding to at least one test module to perform at least one of a neurological or cognitive function test via the computing device, the computing device to record results data in the memory in response to user interaction with the computing device during each test ...” and this is indefinite because the general rule is that a product claim violates 35 USC 112, second paragraph, if structure is described by the process of making rather than in structural terms and the structure is capable of description in structural terms. In re Johnson, 157 USPQ 106 (CCPA 1974). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0335327 A1 to Solomon et al. (hereinafter, Solomon).
Regarding Claim 1, Solomon discloses an apparatus comprising inter alia: 
a first housing portion comprising a test fixture having a base (keyboard 10)  dimensioned and configured to overlay at least a display screen portion of a computing device (keyboard 10 is capable of overlaying a display screen; it is noted that the display screen is not positively claimed and is therefore functional language), an arrangement of receptacles (openings 84) being formed in the test fixture and configured to receive contact members (actuator posts 76) within the receptacles (Fig. 16) as to render each of the contact members independently detectable by the computing device while each respective contact member is received in the receptacles ([0070] When a key is pressed an underlying portion of the diaphragm 56 is moved. The physical displacement or deformation at the key 11 displaces the local area of the diaphragm and thereby displaces a corresponding underlying actuator post 76).
Regarding Claim 2, Solomon discloses the apparatus of claim 1, wherein the display screen portion of the computing device includes a touch screen (touchscreen 24) to detect each of the contact members while received in the receptacles while the test fixture overlays the touch screen and in the absence of direct contact by a user ([0070] The actuator post 76 moves into contact with the corresponding contact dome 54 collapsing the dome 54).  
Regarding Claim 3, Solomon discloses the apparatus of claim 1, further comprising a second housing portion (first and second housings 26, 28) connected to the first housing portion and configured to attach the first housing portion with respect to the display screen portion of the computing device (Fig. 6).  
Regarding Claim 4, Solomon discloses the apparatus of claim 3, wherein the second housing portion includes a contact surface (conductive portion 59) to mechanically and electrically ([0067] the conductive portion 59 may be formed by a conductive coating (e.g., conductive paint), conductive traces, a conductive foil, or a thin flexible circuit board having conductive segments) connect the test fixture with a body of the computing device ([0067] The non-conductive portion 57 and conductive portion 59 may form an integral structure or be adjacent structures. The conductive portion 59 includes portions extending to the tips of the actuator posts 76).
Regarding Claim 5, Solomon discloses the apparatus of claim 3, wherein the base of the first housing portion is pivotably connected to the second housing portion to enable the base to be moved into and out of engagement with the touch screen of the computing device (via third cover portion 104) (Fig. 6).  
Regarding Claim 6, Solomon discloses the apparatus of claim 5, further comprising a mechanical hinge to rotatably connect the first housing portion with the second housing portion (mounting structure 32 and hinge axis 44).  
Regarding Claim 7, Solomon discloses where the hinge forms part of an electrical path interconnecting the first housing portion with an electrical ground of the computer device ([0082] The keyboard 10 or keyboard case 26 may be fitted to the host device case. For embodiments in which the host device alone provides the ground structure, the keyboard includes a connector which couples to such ground structure, such as by a port or other host device connector).
Regarding Claim 8, Solomon discloses the apparatus of claim 6, wherein the hinge is configured to provide for rotational movement of the base of the first housing portion between a test position in which the base is in an overlying position with the display screen portion of the computing device (as best seen in Fig. 5) and a support position in which the base operates as a support member to support the base and the computing device (as best seen in Fig. 4).  
Regarding Claim 9, Solomon discloses the apparatus of claim 8, wherein the support member is a kickstand (the arrangement of the keyboard in Fig. 4, especially as broadly claimed, is a kickstand) and the base corresponds to the test fixture (the test fixture as set forth in Claim 1 is the base, therefore, the base corresponds to the test fixture) and includes the receptacles (openings 84are in the base), which provide viewing access therethrough to the display screen portion when the base is in the overlying position with the display screen portion (as best seen in Fig. 5).  
Regarding Claim 11, Solomon discloses the apparatus of claim 3, wherein the second housing portion comprises a housing configured to attach to a perimeter portion of the computing device and to enable the base of the first housing portion to move into an overlaying contact test position with the display screen portion of the computing device (outer perimeter of first and second housings 26, 28, Fig. 7).  
Regarding Claim 12, Solomon discloses the apparatus of claim 1, wherein the arrangement of receptacles comprises a two-dimensional array of receptacles distributed arranged as rows and columns across the test fixture, each of the receptacles in the array of receptacles being configured to receive one of the contact members therein as to render each of the contact members detectable by the computing device (as best seen in Fig. 15).  
Regarding Claim 13, Solomon discloses the apparatus of claim 12, wherein the array of receptacles is a first array of receptacles, the apparatus further comprising a second array of receptacles spaced apart from the first array of receptacles and located near an edge of the test fixture, the second array of receptacles further configured to receive selected contact members within the receptacles as to render the selected contact members detectable by the computing device while received in the receptacles (as best seen in Fig. 15, there are a plurality of arrays of receptacles, that can be arranged in any number of ways to meet the claimed limitations, such as the first array of receptacles being on the outer left edge and the second array of receptacles being on the outer right edge in the arrangement of receptacles).  
Regarding Claim 14, Solomon discloses wherein the computing device includes a touch screen interface (touchscreen 24), the computing device including memory ([0049] smartphone, mobile phone, GPS device, or other handheld device having a touchscreen) that stores instructions corresponding to at least one test module to perform at least one of a neurological or cognitive function test via the computing device, the computing device to record results data in the memory in response to user interaction with the computing device during each test (it is noted that smartphones have memories that are capable of such claimed instructions to perform and computer such results, therefore, Office Notice is taken).  

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791